IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     No. 80690-4-I
                       Respondent,
                                                     DIVISION ONE
       v.
                                                     UNPUBLISHED OPINION
 SETH C. TAPAKA,

                       Appellant.



       COBURN, J. — Seth Tapaka appeals his convictions for robbery in the first

degree and unlawful possession of a firearm in the first degree. Tapaka’s right to

confront the witnesses against him was violated when testimonial statements in

the robbery victim’s 911 calls were admitted at trial, but the error was harmless in

light of the overwhelming evidence against him. Tapaka’s ineffective assistance

of counsel claim fails because he does not show any prejudice stemming from

the allegedly deficient performance of counsel. We accept the State’s

concession that the trial court erred by imposing the fees of community custody

supervision on Tapaka. We affirm Tapaka’s convictions and remand to the trial

court to strike the community custody supervision fees.

                                         FACTS

       Early in the morning of November 24, 2018, around 4:20 a.m., a Circle K

convenience store clerk in south Seattle called 911 to report that he had just

Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80690-4-I/2


been robbed at the store. He described the robber as a white man, 25 or 30

years old, and wearing a white jacket. He said the man was armed with a gun

and took money and cigarettes.

       An hour later, around 5:20 a.m., a 7-Eleven convenience store clerk in

West Seattle called 911 to report a similar robbery. He said he had just been

robbed at the store by a white man in his twenties wearing a white jacket and

armed with a gun who took money and cigarettes.

       Seattle Police Department (SPD) Detective Michael Magan, along with

others from the SPD, responded to both convenience stores. He acquired the

surveillance videos from both stores and canvassed the surrounding

neighborhoods for additional surveillance videos. Based on the surveillance

videos he obtained from the area surrounding the 7-Eleven, he was able to

identify a suspect vehicle, which was a 1996-98 “dark in color” Honda 4-door

sedan with a “black-colored rim” on the front right tire and a “two-toned” gold and

silver rim on the right rear tire.

       On November 27, 2018, Detective Magan spotted a vehicle matching the

suspect vehicle description—especially noting the distinctive tire rims—while he

was canvassing the area surrounding the 7-Eleven. Police pulled the vehicle

over and arrested both people in the vehicle subsequently identified as Seth

Tapaka and his girlfriend Florence Lyons. Police took Tapaka and Lyons to the

SPD headquarters. Detective Magan, along with another detective, interviewed

Lyons and Tapaka separately. The vehicle was impounded and secured at the

SPD processing room.




                                         2
No. 80690-4-I/3


       The State charged Tapaka with two counts of robbery in the first degree,

one count for the Circle K robbery and one count for the 7-Eleven robbery, and

alleged that Tapaka was armed with a firearm at the time he committed both

robberies. The State also charged Tapaka with unlawful possession of a firearm

in the first degree.

       During a jury trial, the State introduced the audio recordings of both clerks’

911 calls, the surveillance videos from the robberies at both the Circle K and the

7-Eleven, still photographs taken from surveillance videos, a redacted video

recording of the detectives’ interview with Tapaka at SPD headquarters,

photographs of cigarettes and JUUL products found in Tapaka’s car after it was

impounded, and a gun that the police later discovered at Tapaka’s mother’s

house. Lyons testified that on the morning of the robberies, while they were

together in Tapaka’s car, Tapaka talked about robbing a store. He left the car

with a gun and came back with cigarettes, JUUL products, and money and told

her, “I robbed the store.” Tapaka did not testify at trial and neither did either of

the store clerks who called 911.

       On October 3, 2019, the jury found Tapaka guilty as charged, including

both firearm enhancements.

       Tapaka appeals.

                                    DISCUSSION

                             Admission of Calls to 911

       Tapaka argues that admission of both store clerks’ calls to 911 violated his

right to confront the witnesses against him because their statements were




                                          3
No. 80690-4-I/4


testimonial, and neither store clerk testified at trial. We agree that the clerks’

statements on the 911 calls were testimonial but hold that any error was

harmless in light of the overwhelming evidence against Tapaka.

       The confrontation clause of the Sixth Amendment states, “In all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the

witnesses against him.” U.S. CONST. amend. VI. See also CONST. art. I, § 22

(accused shall have the right to meet the “witnesses against him” face to face).

The confrontation clause bars the admission of “testimonial” hearsay unless the

declarant is unavailable to testify and the defendant had a prior opportunity for

cross-examination. Crawford v. Washington, 541 U.S. 36, 53-54, 124 S. Ct.

1354, 158 L. Ed. 2d 177 (2004). We review de novo an alleged violation of the

confrontation clause. State v. Koslowski, 166 Wn.2d 409, 417, 209 P.3d 479

(2009).

       In Davis v. Washington, 547 U.S. 813, 814, 126 S. Ct. 2266, 165 L. Ed. 2d

224 (2006), the United States Supreme Court set forth the primary purpose test

to determine if statements are testimonial or not.

       Statements are nontestimonial when made in the course of police
       interrogation under circumstances objectively indicating that the
       primary purpose of the interrogation is to enable police assistance
       to meet an ongoing emergency. They are testimonial when the
       circumstances objectively indicate that there is no such ongoing
       emergency, and that the primary purpose of the interrogation is to
       establish or prove past events potentially relevant to later criminal
       prosecution.


Davis, 547 U.S. at 822 (emphasis added).




                                          4
No. 80690-4-I/5


       The Davis court adopted four factors that help to determine whether the

primary purpose of police interrogation is to enable police assistance to meet an

ongoing emergency or instead to establish or prove past events. Davis, 547 U.S.

at 827. First, was the speaker speaking about current events as they were

actually occurring, requiring police assistance, or was he or she describing past

events? Davis, 547 U.S. at 827. Second, would a “reasonable listener” conclude

that the speaker was facing an ongoing emergency that required help? Davis,

547 U.S. at 827. Third, what was the nature of what was asked and answered?

Do the questions and answers show, when viewed objectively, that the elicited

statements were necessary to resolve the present emergency or do they show

what happened in the past? Fourth, what was the level of formality of the

interrogation? Davis, 547 U.S. at 827.

       In State v. Koslowski, 166 Wn.2d 409, 209 P.3d 479 (2009), the

Washington State Supreme Court applied the four factors set forth in Davis to

statements made by a home robbery victim to police officers who responded to a

house after the robbers had left. The court concluded that the robbery victim’s

statements to the police were testimonial. Id. at 421. First, the court said that

although the time that had elapsed since the robbery was evidently short, the

victim was describing past events that had already occurred. Id. at 422.

“Nothing in her statements or the circumstances, as revealed by this record,

indicates that the men who robbed her might return to the scene for any reason.

The record shows that they had completed the robbery and left her residence

and there is no evidence of any ongoing situation or relationship with [the victim]




                                         5
No. 80690-4-I/6


that might suggest she was still in danger from them.” Id. at 422. Second, the

court said the victim was not facing an ongoing emergency because the robbers

had left, she had freed herself from the hand ties that the robbers had put on her,

and the police had arrived and were present to protect her. Id. at 424.

       Third, regarding the nature of the interrogation, the court said the mere

fact that the suspects were at large, and that one of the responding officers

relayed the information he learned from the victim to officers in the field, is not

enough to show that the questions asked and answered were necessary to

resolve a present emergency situation. Id. at 426-27. “The interrogation here

involved learning about the crimes that had occurred and obtaining information to

apprehend the suspects, not to acquire information necessary to resolve any

current emergency.” Id. at 427. Last, regarding formality, the court noted that

the police officers’ questioning of the victim at her home was less formal than the

taped interrogation at the police station in Crawford. Id. at 429.

       Turning to the 911 calls from the store clerks at issue here, we similarly

conclude they were testimonial. First, the store clerks were describing past

events, although, the time that had elapsed since the robberies was short. The

store clerks both reported that they had been robbed about two minutes before

they called 911 and that the robber had already fled. In contrast, Davis held that

statements were not testimonial when a 911 caller described events as they were

actually happening: “He’s here jumpin’ on me again,” and “He’s usin’ his fists.”

Davis, 547 U.S. at 817. As in Koslowski, there was nothing in the clerks’

statements or the circumstances of the robberies to indicate that the robber might




                                          6
No. 80690-4-I/7


return to the scene of the crime for any reason. 166 Wn.2d at 422. There was

no evidence of any ongoing situation or relationship between the store clerks and

the robber that might suggest that the clerks were still in danger. See id. at 422.

       Second, a “reasonable listener” would not conclude that either store clerk

was facing an ongoing emergency that required help. Both clerks reported that

the robber had fled the store and neither reported being injured. Neither clerk

expressed any reason to believe that the robber would return or that they faced

any physical threat. By contrast, in State v. Ohlson, 162 Wn.2d 1, 168 P.3d 1273

(2007), the court held that statements made by a victim to police at the crime

scene was a call for help against a bona fide physical threat where an assailant

had previously left the scene only to return five minutes later with escalated

behavior from yelling to physically assaulting the victims. Ohlson, 162 Wn.2d at

18; see also Davis, 547 U.S. at 827 (a 911 caller facing an ongoing emergency

where the call was “plainly a call for help against bona fide physical threat”).

Although police officers were not present at the crime scenes to protect the

victims, as they were in Koslowski, there is no indication that either store clerk

needed such protection here; therefore, the mere lack of police presence at the

crime scenes when the 911 calls were made is not enough to turn this into an

ongoing emergency.

       Third, the questions asked and answered on the clerks’ 911 calls

contained the typical information one would expect on a 911 call, such as

describing the emergency; location of caller; description of suspect, including

clothing; whether the suspect was armed; where the suspect fled to and via what




                                          7
No. 80690-4-I/8


means; and whether the caller was injured. Viewed objectively, these statements

showed what happened in the past.

       The State argues “the nature of the questions asked and answers given

was for the purpose of locating the suspect in robberies that had just occurred”

and that because a suspect was still at large, the gathering of information about

the suspect was critical to ensuring the safety of responding officers. However,

as the Koslowski court observed, “If merely obtaining information to assist

officers in the field renders the statements nontestimonial, then virtually any

hearsay statements made by crime victims in response to police questioning

would be admissible—a result that does not comport with Crawford or Davis.”

Koslowski, 166 Wn.2d at 427. The 911 operators’ questioning of the store clerks

involved learning about the crimes that had occurred and obtaining information to

apprehend the suspects. See id. at 427.

       Fourth, the 911 calls were informal. There was no formal interrogation or

in-person interview but instead short question-and-answer format phone

conversations with a 911 operator while the store clerks were still at the stores

that had been robbed.

       In sum, considering all of the Davis factors, we conclude that the

statements were testimonial. The circumstances objectively indicate that there

was no ongoing emergency, and the primary purpose of the interrogation was to

establish past events potentially relevant to later criminal prosecution. 547 U.S.

at 827.




                                         8
No. 80690-4-I/9


       The State cites three Court of Appeals cases holding statements in 911

calls not testimonial in support of its argument that the store clerks’ statements in

the 911 calls were not testimonial. They are all readily distinguishable.

       In State v. Williams, 136 Wn. App. 486, 150 P.3d 111 (2007), the court

concluded that a 911 caller’s overriding purpose was to secure police assistance

to ensure her safety and the safety of her children after a group of men kicked

down her apartment door and entered her apartment. Near the beginning of the

911 call she stated, “I am telling you some police officer better get here now,”

and “I can’t have these men come shooting at my house.” Id. at 502. Her

demands for police assistance became more insistent stating, “[T]here’s not a

police officer here yet! . . . And these men are dangerous. They are gang

members and they map all these corners here. My life is in fucking danger and

my kids right now. And no police officer is pulling up! I’m scared!” Id. Then later,

“I am sitting here scared for my fucking life and ain’t nobody coming! Nobody!”

Id. In contrast, the store clerks’ 911 calls at issue here do not contain any claims

that they are scared for their lives or that anyone is in danger.

       In State v. McWilliams, 177 Wn. App. 139, 311 P.3d 584 (2013), the court

concluded that a store clerk’s call to 911 captured events as they occurred and

that the caller faced an ongoing emergency. The caller reported that a person

fired a shot, while he was on the phone, which shattered the store’s window and

hit another store clerk on the leg. Id. at 157. In State v. Reed, 168 Wn. App.

553, 567-68, 278 P.3d 203 (2012), the court determined that a 911 caller’s

boyfriend, who she reported had been beating her, choking her, and punching




                                          9
No. 80690-4-I/10


her, posed a bona fide physical threat to her. In contrast, the 911 calls at issue

here did not capture the robberies as they occurred but were reported after they

were over, and the robber did not pose a physical threat to the store clerks at the

time of the 911 calls. We do not find these cases the State relies upon

persuasive.

       The State argues that even if the 911 calls were admitted in error, the

error was harmless. 1 We agree.

       Confrontation clause violations are subject to harmless error analysis.

State v. Watt, 160 Wn.2d 626, 635, 160 P.3d 640 (2007). Constitutional error is

presumed to be prejudicial, and the State bears the burden of proving that the

error was harmless. Id. A constitutional error is harmless if the appellate court is

convinced beyond a reasonable doubt that any reasonable jury would have

reached the same result in the absence of the error. Id.

       In the instant case, the State presented surveillance videos from the Circle

K and 7-Eleven, and still photographs taken from the videos, showing a person

wearing a white jacket and sunglasses robbing the stores after displaying a gun

from his right pocket. On the surveillance video of the Circle K robbery, the



       1 The State also claims in its brief that “[t]he [911] calls were an exception
to the rule against hearsay and admissible as present sense impressions and
excited utterances. ER 803(a)(1), (2).” However, the State fails to provide
support for this claim with any argument. Because the State failed to make the
argument, we decline to address it. See State v. Thomas, 150 Wn.2d 821, 868-
869, 83 P.3d 970 (2004) (we “will not review issues for which inadequate
argument has been briefed or only passing treatment has been made”). We note
that the Washington State Supreme Court rejected a per se rule that excited
utterances are not testimonial and recognized the possibility of a hybrid situation
“where a predominantly excited utterance might contain testimonial elements.”
State v. Ohlson, 162 Wn.2d 1 at 17.


                                         10
No. 80690-4-I/11


robber’s voice is audible stating, “I need all the money,” “You don’t have JUUL?,”

and “Don’t call the cops.” The State presented evidence that American Spirit

cigarettes, Marlboro cigarettes, and JUUL vaping products, which were sold at

the robbed stores, were found in Tapaka’s car after he was arrested. The State

also presented the gun found at Tapaka’s mother’s house, where Tapaka also

lived according to his girlfriend. The State presented evidence that Tapaka was

arrested driving a car that matched the suspect vehicle description, including

distinctive tire rims, in the area surrounding the robbed 7-Eleven just days after

the robberies.

       Florence Lyons, Tapaka’s girlfriend at the time of the robberies, testified at

trial that on the morning of the robberies, as she and Tapaka were driving around

in his car, Tapaka talked about going into a store and robbing it. Lyons testified

that Tapaka parked his car in Seattle, maybe West Seattle, then left the car with

a gun in his right pocket. Lyons said Tapaka was wearing a white jacket and

sunglasses. She said Tapaka was gone for about 20 minutes and then came

back to the car with cigarettes, lighters, JUUL products, and money. She said

Tapaka told her “I robbed the store.” She testified that later they went to

Tapaka’s mother’s house and that Tapaka went into the house. Lyons identified

the gun recovered from Tapaka’s mother’s house as the gun he had the morning

of the robberies, and she said she had seen him with the same gun before the




                                         11
No. 80690-4-I/12


morning of the robberies as well. Lyons also identified herself and Tapaka in

photographs taken from surveillance videos on the morning of the robberies. 2

       Tapaka points to the fact that in his post-arrest interview with detectives, in

a redacted recording of which was played for the jury at trial, he denied any

involvement in the robberies, but his explanation of how events unfolded is not

persuasive. Tapaka admitted that he was in the car with Lyons on the morning of

the robberies occurred but claimed, “We were smoking here, and a guy ran by

with a gun. And he seen us, and he dropped the bag. And we picked it up, and

that’s when we took off.” Later in the interview, he provided a seemingly

inconsistent account stating, “[H]e took my fucking wallet with the gun, and he

fucking told me to do everything that he said.” “He told me to drive.”

       Given the overwhelming evidence against Tapaka, any reasonable jury

would have reached the same result in the absence of the 911 calls. Any error in

admitting the 911 calls was harmless.

                         Ineffective Assistance of Counsel

       Tapaka contends that his counsel was ineffective at trial because counsel

allowed the jury to hear an allegedly prejudicial statement made by Detective

Magan during his post-arrest interview of Tapaka. Tapaka claims his counsel

failed to object to the statement or failed to adequately review the video before it




       2Lyons identifies herself and Tapaka in photographs from Exhibit 18. The
numbers of the photographs labeled within the Exhibit 18 designated on appeal
do not correspond with the numbers of the photographs identified during Lyons’
testimony. Nevertheless, it is clear from the record that including Lyons’
testimony and the Exhibit 18 designated on appeal, that the photographs were
from surveillance videos of the morning of the robbery.


                                         12
No. 80690-4-I/13


was shown to the jury. The statement that Tapaka alleges is prejudicial occurred

at the beginning of the interview recording shown to the jury. Detective Magan

asks Tapaka, “Do you remember me? Do you remember the last time you were

here?”

         We review a claim of ineffective assistance of counsel de novo. State v.

Sutherby, 165 Wn.2d 870, 883, 204 P.3d 916 (2009).

         Criminal defendants are guaranteed the right to effective assistance of

counsel under our state and federal constitutions. U.S. CONST. amend. VI;

CONST. art. I, § 22. To determine whether counsel was ineffective, we apply the

two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed. 2d 674 (1984). To prevail on a claim of ineffective assistance of

counsel, a defendant must show both that counsel's performance was deficient

and that the deficiency prejudiced him. Strickland, 466 U.S. at 687.

         We need not “address both components of the inquiry if the defendant

makes an insufficient showing on one.” Strickland, 466 U.S. at 697. “In

particular, a court need not determine whether counsel’s performance was

deficient before examining the prejudice suffered by the defendant as a result of

the alleged deficiencies. . . If it is easier to dispose of an ineffectiveness claim on

the ground of lack of sufficient prejudice, which we expect will often be so, that

course should be followed.” Strickland, 466 U.S. at 697. A defendant is

prejudiced when “ ‘there is a reasonable probability that, but for counsel's

deficient performance, the outcome of the proceedings would have been




                                          13
No. 80690-4-I/14


different.’ ” State v. Grier, 171 Wn.2d 17, 34, 246 P.3d 1260 (2011)

(quoting State v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177 (2009)).

       Tapaka fails to demonstrate prejudice because he has not demonstrated a

reasonable probability that but for counsel’s allegedly deficient performance, the

outcome of the proceedings would have been different. The outcome of the

proceedings would not have been different because the parties stipulated that

Tapaka had previously been convicted of a serious offense, and the evidence

against Tapaka was overwhelming.

       To convict Tapaka of the unlawful possession of a firearm charge, the

State had to prove that Tapaka had “previously been convicted of a serious

offense.” Tapaka chose to agree to a stipulation regarding this element of the

offense rather than allowing the State to prove it by introducing evidence of his

previous robbery conviction and resulting incarceration. Specifically, the parties

agreed to stipulate that Tapaka had been convicted of a “serious offense” in King

County Superior Court in 2015. The stipulation read,

       The parties have agreed that certain facts are true. You must
       accept as true that the person before the court who has been
       identified in the charging document as Defendant Seth C. Tapaka
       was convicted on October 26, 2015, of a serious offense in the
       State of Washington versus Seth C. Tapaka, King County Superior
       Court Cause Number 15-1-01653-5-SEA.”

       The trial court read this stipulation to the jury as part of the jury

instructions. The trial court instructed the jury not to speculate as to the nature of

the prior conviction and not to consider the stipulation for any other purpose other

than the prior conviction element.




                                          14
No. 80690-4-I/15


      Because of this stipulation, the jury was aware that Tapaka had been

convicted of a serious offense in King County Superior Court in 2015. Detective

Magan’s comment (“Do you remember me? Do you remember the last time you

were here?”) did not provide the jury additional information about Tapaka’s

previous criminal history beyond what the stipulation already established.

Detective Magan’s comment actually provided far less information than the

stipulation because Detective Magan did not state that Tapaka had been

convicted of any offense or that any conviction was for a serious offense.

Detective Magan’s comment did not inform the jury that Tapaka’s previous

conviction was for robbery. Significantly, another detective’s comment during the

interrogation, that Tapaka had a previous robbery conviction as a juvenile, was

redacted from the recording played for the jury.

      In addition, the evidence against Tapaka was overwhelming, as shown by

the evidence detailed above in our harmless error analysis.

      Because Tapaka stipulated that he had been previously convicted of a

serious offense in King County Superior Court, and because the evidence

against him was overwhelming, there is no reasonable probability that the

outcome of Tapaka’s case would have been different if Detective Magan’s

comment had been redacted. Because Tapaka makes an insufficient showing of

prejudice, we need not address whether counsel’s performance was deficient.




                                        15
No. 80690-4-I/16


See Strickland, 466 U.S. at 697. Tapaka has not demonstrated prejudice and his

claim of ineffective assistance of counsel thus fails. 3

                       Community Custody Supervision Fees

       Tapaka argues that the trial court erred by imposing the fees of community

custody supervision on him because, among other reasons, the court failed to

conduct an individualized inquiry regarding his ability to pay. The State

concedes that community custody fees should be stricken from the judgment and

sentence because the trial court failed to conduct an individualized inquiry into

Tapaka’s ability to pay. We accept the State’s concession and remand to the

trial court to strike the community custody supervision fees.

                          Statement of Additional Grounds

       Tapaka has submitted a statement of additional grounds (SAG) identifying

two additional grounds for review. First, Tapaka argues that he received

ineffective assistance of counsel at trial because his counsel did not redact

evidence of his prior robbery conviction from the recording of his interview that

was shown to the jury. Tapaka’s argument on this issue is substantively the

same as his appellate counsel’s argument, which we address above, and we

defer to our analysis above.




       3 The State contends that Tapaka failed to establish a sufficient record on
review to consider an ineffective assistance of counsel claim because the record
does not show which redactions were requested by Tapaka’s counsel and/or
made by the prosecutor. Given our disposition on the prejudice prong, a record
of the redactions requested by Tapaka’s counsel was not necessary to decide
the issue. We reject the State’s argument that the record was insufficient to
review this issue.


                                          16
No. 80690-4-I/17


       Second, Tapaka argues that the State failed to prove both robbery

charges because it did not present sufficient evidence to identify Tapaka as the

robber in either count.

       Due process of law requires that the State prove every element of a

charged crime beyond a reasonable doubt in order to obtain a criminal

conviction. State v. O’Hara, 167 Wn.2d 91, 105, 217 P.3d 756 (2009).

Sufficiency of the evidence is a question of constitutional law that we review de

novo. State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016).

       Evidence is sufficient to support a conviction if, viewed in the light most

favorable to the State, it permits any rational trier of fact to find the essential

elements of the crime beyond a reasonable doubt. State v. Salinas, 119 Wn.2d

192, 201, 829 P.2d 1068 (1992). A claim of insufficiency admits the truth of the

State’s evidence and all inferences that reasonably can be drawn from that

evidence. Id. Circumstantial and direct evidence are equally reliable. State v.

Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980).

       As detailed in our harmless error analysis above, the evidence against

Tapaka was overwhelming. Regarding the issue of identity specifically, the jury

could compare the robber shown in the 7-Eleven and Circle K surveillance

videos, still photographs taken from those videos, the photograph of Tapaka, and

the video of Tapaka’s interview by detectives, or Tapaka sitting in the defendant’s

chair at trial, and infer the robber was Tapaka. The jury could compare the

robber’s voice heard on the Circle K surveillance video to Tapaka’s voice in his

video recorded interview and infer the voice was the same. The jury could




                                           17
No. 80690-4-I/18


compare the gun recovered from Tapaka’s mother’s house to the gun used in the

robberies and infer it was the same gun. The jury could infer that the American

Spirit and Marlboro cigarettes and JUUL products found in Tapaka’s car after he

was arrested, were the items taken from the convenience stores, which both sold

those items. The jury could credit evidence that Tapaka was pulled over driving

a car that matched the suspect vehicle description, including the distinctive tire

rims, in the vicinity of the 7-Eleven that was robbed.

       The jury could credit Lyons’ testimony that Tapaka talked about robbing a

store, left the car with a gun wearing a white jacket and sunglasses (just like the

robber in the surveillance videos of both robberies), then came back with money,

cigarettes, and JUUL lighters and said, “I robbed the store.” Lyons testified that

she remembered Tapaka leaving the car once and could not recall if he left the

car again. However, she admitted to that morning being high on Xanax and

cocaine, and she and Tapaka had also smoked marijuana, so it was possible he

left the car again and she did not remember. From Lyons’ testimony, the jury

could infer that Tapaka committed the robberies on the morning in question.

       Viewed in the light most favorable to the State, there was sufficient

evidence for the jury to identify Tapaka as the robber in both robbery charges

beyond a reasonable doubt.

       Tapaka’s statement of additional grounds for review fails to establish

grounds for appellate relief.




                                         18
No. 80690-4-I/19


                                  CONCLUSION

       We affirm Tapaka’s convictions for robbery in the first degree and unlawful

possession of a firearm in the first degree, and remand to the trial court to strike

the community custody supervision fees.




WE CONCUR:




                                         19